United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 26, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-40236
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

SIDNEY JERALD BALL

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-223-1
                      --------------------

Before KING, Chief Judge, and JOLLY and PICKERING, Circuit
Judges.

PER CURIAM:*

     Court-appointed counsel for Sidney Jerald Ball has moved for

leave to withdraw and has filed briefs in accordance with Anders

v. California, 386 U.S. 738 (1967).    Ball was notified of

counsel’s motion and did not file a response.

     Our independent review of the briefs and the record

discloses no nonfrivolous issues for appeal.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40236
                                 -2-

DISMISSED.   See 5TH CIR. R. 42.2.   All outstanding motions are

DENIED.